J-S01029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    NNAEMEKA ANI                               :   No. 808 MDA 2020

                  Appeal from the Order Entered May 12, 2020
       In the Court of Common Pleas of Centre County Criminal Division at
                        No(s): CP-14-CR-0001582-2019


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY McCAFFERY, J.:                      FILED JANUARY 29, 2021

        The Commonwealth of Pennsylvania files this appeal from the May 12,

2020, order entered in the Centre County Court of Common Pleas.1 The May

12th order granted Appellee Nnaemeka Ani’s petition for writ of habeas corpus

and dismissed burglary counts against him. The Commonwealth has also filed

an application for relief, requesting that this Court quash the above-captioned

appeal and remand for an evidentiary hearing based on newly discovered

evidence. We deny the request for quashal; however, we vacate the May 12,

2020, order and remand for a new, evidentiary hearing.

        Authorities charged Appellee with, inter alia, several counts of burglary

stemming from incidents, testified to by a detective as follows:
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1The Commonwealth certifies in its notice of appeal that the order terminates
or substantially handicaps its prosecution, pursuant to Pa.R.A.P. 311.
J-S01029-21


      [Appellee] is charged in three separate burglaries; all three of the
      victims were female; . . . he saw similarities with other trespass
      and burglary cases in the area; and [Appellee] allegedly used his
      cell phone as a flashlight once inside the residences. Video
      evidence was presented to the Court showing a man, alleged to
      be [Appellee], walking through an apartment building’s hallway
      while checking several doors to presumably find an unlocked door.
      The video showed the individual entering an apartment for
      approximately four to five minutes before leaving, and the video
      also showed the individual cover his face when leaving the
      hallway. None of the victims were touched or harmed during the
      incidents, no personal property was reported stolen or vandalized,
      and the victims were able to specifically identify [Appellee] as the
      perpetrator from a photographic lineup.

Trial Ct. Op., 5/3/20.

      Appellee filed a petition for writ of habeas corpus. After the trial court

heard argument on January 16, 2020, the court granted Appellee’s petition as

to the burglary charges. The court found that although it was undisputed

Appellee entered the residences without permission, license, or privilege, the

Commonwealth failed to prove a prima facie case of burglary because there

was no evidence of Appellee’s intent to commit a crime within the residences.

The Commonwealth filed this timely appeal.

      Following issuance of this Court’s briefing schedule, the Commonwealth

filed an application for relief, requesting quashal of its appeal and a remand

for a new hearing due to newly discovered evidence. In this application, the

Commonwealth averred it retained a digital-forensics company, which

reported it found on Appellee’s cell phone a photo and video, filmed through

a window, of one of the victims partially nude. A search warrant executed

thereafter of Appellee’s backup data purportedly revealed a video of a couple



                                     -2-
J-S01029-21



engaging in sexual acts, again filmed through a window at the same complex.

Appellee did not file a response, and did not address the Commonwealth’s

newly discovered evidence claims in his appellate brief.

      In reviewing a decision to grant a pre-trial motion for writ of habeas

corpus, we examine the evidence, along with reasonable inferences derived

therefrom, in the light most favorable to the Commonwealth.                 See

Commonwealth v. Starry, 196 A.3d 649, 656 (Pa. Super. 2018). “At the

preliminary hearing stage of a criminal prosecution, the Commonwealth need

not prove the defendant’s guilt beyond a reasonable doubt, but rather, must

merely put forth sufficient evidence to establish a prima facie case of guilt.”

Commonwealth v. Karetny, 880 A.2d 505, 513-14 (Pa. 2005).

      Initially, we address the Commonwealth’s request to quash this appeal.

Its request is based on its desire to introduce new evidence, which it avers

will demonstrate Appellee’s criminal intent. We note “the refiling of charges

is a viable alternative to filing an appeal from the grant of a habeas corpus

petition.” Commonwealth v. Carbo, 822 A.2d 60, 69 (Pa. Super. 2003) (en

banc), abrograted on other grounds, Commonwealth v. Dantzler, 135 A.3d

1109, 1112 n.5 (Pa. Super. 2016) (en banc). The Commonwealth is permitted

to “refile these charges if it possesses additional evidence.” Id. at 72. A court

should deny refiling of the Commonwealth’s charges only if: (1) the statute of

limitations had expired on the date of refiling; (2) the court determines the

Commonwealth intended to harass the defendant; or (3) refiling of the

charges is prejudicial to the defendant. Id. at 73.

                                      -3-
J-S01029-21



      There is no allegation that any of the three limitations applies, nor do

we find evidence of any such limitation. See Carbo, 822 A.2d at 73. In the

interest of judicial economy, rather than quash the instant appeal, as it lies

from an appealable order, we vacate the trial court’s May 12, 2020, order and

remand for the trial court to conduct a new hearing based on the

Commonwealth’s previous and additional evidence. See id. at 69, 72. The

trial court shall thereafter review the Commonwealth’s evidence pursuant to

Starry, supra.

      Commonwealth’s Application for relief DENIED IN PART and GRANTED

IN PART.     Order VACATED.       Case remanded for a new hearing, with

instructions. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/29/2021




                                     -4-